I agree, in part, with each of the opinions as prepared by Chief Justice Buford and Mr. Justice Adams. It is my view that the case should be reversed for a new trial. Evidence of previous accidents and hazards at the involved railroad crossing should not have been admitted into evidence over the objection of counsel, but if admitted, an opportunity should have been granted the appellant to rebut the same by showing that the operation of its train and the crossing conditions did not cause these several crossing accidents. The amount of the verdict and judgment, in my opinion, is excessive. Undoubtedly *Page 817 
the jury in its rendition were actuated by motivesdehors the record. The proximate cause of the injury, in my opinion, is a jury question under appropriate instructions and controlled by our previous holding in Atlantic Coast Line R. Co. v. Watkins, 97 Fla. 350, 121 So. 95.
BUFORD, J., concurs.